MEMORANDUM**
Arthur F. Sues appeals pro se the district court’s order granting summary judgment in his diversity breach of contract action. We dismiss for lack of jurisdiction.
Although not raised by either party, the record indicates that trial is still pending on related issues in a consolidated action. Finality is a jurisdictional question, and must be considered by this Court sua sponte if necessary. See WMX Techs., Inc. v. Miller, 104 F.3d 1133, 1135 (9th Cir.1997) (en banc). Because the district court did not dispose of the consolidated claims, and denied Sues’s motion for certification under Fed.R.Civ.P. 54(b), its order is not final and appealable. See 28 U.S.C. § 1291; Huene v. United States, 743 F.2d 703, 705 (9th Cir.1984).
DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.